Case 2:85-cv-04544-DMG-AGR Document 603 Filed 07/15/19 Page 1 of 1 Page ID #:31355



                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

   Case No.     CV 85-4544-DMG (AGRx)                                      Date     July 15, 2019

   Title Jenny L. Flores, et al. v. William P. Barr, et al.                               Page     1 of 1

   Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 KANE TIEN                                                 NOT REPORTED
                 Deputy Clerk                                               Court Reporter

      Attorneys Present for Plaintiff(s)                          Attorneys Present for Defendant(s)
               None Present                                                 None Present

   Proceedings: IN CHAMBERS - ORDER RE JOINT STATUS REPORT [599]

           On June 26, 2019, Plaintiffs filed an Ex Parte Application regarding the conditions of
   certain Customs and Border Protection (“CBP”) facilities in the El Paso and Rio Grande Valley
   Sectors. [Doc. # 572.] On June 28, 2019, the Court referred Plaintiffs’ Ex Parte Application to
   expedited mediation before the Monitor. [Doc. # 576.] On July 12, 2019, the parties filed a
   Joint Status Report that described their good faith efforts to mediate this dispute and proposed a
   schedule for further mediation thereon. [Doc. # 599.] Good cause appearing, the Court
   ADOPTS the proposed schedule included in the parties’ Joint Status Report and issues the
   following rulings:

           1. By August 15, 2019, Dr. Paul Wise shall submit to Plaintiffs’ counsel, Defendants’
              counsel, and the Monitor a draft report of his findings and recommendations;

           2. By August 22, 2019, Plaintiffs’ counsel and Defendants’ counsel shall provide to the
              Monitor their objections to or comments regarding Dr. Wise’s draft report and
              recommendations, if any;

           3. By August 29, 2019, Dr. Wise shall submit to the Monitor his report and
              recommendations taking into account the comments of the parties as appropriate, and
              the Monitor will promptly provide copies to Plaintiffs’ counsel and Defendants’
              counsel;

           4. Approximately one week thereafter, the parties and the Monitor shall reconvene in
              mediation; and

           5. The parties shall file a joint status report regarding the status of their mediation efforts
              no later than three (3) court days after the mediation has resumed.

   IT IS SO ORDERED.

   CV-90                               CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
